I concur in the result, and in all that our learned brother has written in this case, except such matters as I herein particularly note.
Section 3 of the Amendment to Article XV of the Constitution (Laws of 1921, page 712) in speaking of the nomination of a candidate for delegate by the respective parties says: "and such candidate for delegate shall be nominated in such manner as may be prescribed by the Senatorial Committee of the respective parties."
If senatorial committees have been provided for by law, this provision means these statutory committees. If such have not been provided by law, then this provision means such senatorial committee as party practice and custom have established. I understand my learned brother to so rule. *Page 431 
I do not agree with him where he apparently holds that Section 4848 is ambiguous so as to require the consideration of extraneous matter in order to give to it a construction.
The pertinent part of this statute reads: "Each county committee composed of the various ward and township committeemen, shall meet at the county seat of such county on the first Tuesday after the said August primary, and organize by the election of one of its members as chairman, and by electing a secretary and treasurer, who need not be members of said committee, and the chairman so elected shall, by virtue thereof, become a member of the party congressional, senatorial and judicial committee of the district of which his county is a part."
This is the only provision for senatorial committees in this statute. It has no application to Jackson County, because Jackson County, as a county, forms no part of any senatorial district. On the contrary it has two senatorial districts within its boundaries. Instead of saying that the statute is ambiguous, we should say that it is clear and plain so far as it goes. We should further say that the Legislature simply omitted and failed to provide a senatorial committee in counties like Jackson, or for the senatorial districts therein. It is a legislative omission pure and simple, and not an ambiguity in the law. The Legislature having failed to provide for the senatorial committees in these two districts in Jackson County, Beardsley had no authority in law to act at all. He had no authority to determine the manner by which candidates should be selected, nor to call primaries in the wards and townships, nor a convention made up of delegates from wards and townships. He, as chairman of the county committee, had no more authority in this whole matter, than would the rankest stranger to the committee. Candidates named at such unauthorized convention show no title to the place.
Nor do I concur in the disposition of the matter of Beardsley's failure to give official notice (1) of the manner *Page 432 
determined for the selection of the candidate, (2) the time and place of the primaries, and (3) the time and place of the convention. Mere news items in newspapers are not notices of official action, so that even if it could, by any stretch of the law or of the imagination, be held that Beardsley was the whole committee in both districts in Jackson County, yet this failure would be vital to relator. The whole action of the convention would be void. The opinion moots this question, and does not decide it. It should be decided.
With these observations and reservations I concur.
Higbee and Elder, JJ., concur in these views.